                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


HAWAII IRON WORKERS HEALTH                    CIV. NO. 20-00410 JMS-RT
AND WELFARE TRUST FUND, BY ITS
TRUSTEES, ET AL.,
                   Plaintiffs,
      vs.
D&C WELDING STRUCTURAL &
ORNAMENTAL, INC., JOHN DOES 1-
10, JANE DOES 1-10, DOE
CORPORATIONS 1-10, DOE
PARTNERSHIPS 1-10, DOE
GOVERNMENT AGENCIES 1-10, DOE
TRUSTS 1-10,
                   Defendants.

          ORDER ADOPTING MAGISTRATE JUDGE’S
   FINDINGS AND RECOMMENDATION TO GRANT PLAINTIFFS’
     MOTION FOR ENTRY OF DEFAULT JUDGMENT AGAINST
 DEFENDANT D&C WELDING STRUCTURAL & ORNAMENTAL, INC.

            Findings and Recommendation having been filed and served on all

parties on May 26, 2021, and no objections having been filed by any party,

            IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to

Title 28, United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the

“Findings and Recommendation to Grant Plaintiffs’ Motion for Entry of Default
Judgment Against Defendant D&C Welding Structural & Ornamental, Inc.” are

adopted as the opinion and order of this Court.

            IT IS SO ORDERED.

            DATED: Honolulu, Hawaii, July 14, 2021.



                                         /s/ J. Michael Seabright
                                        J. Michael Seabright
                                        Chief United States District Judge
